Title: To Alexander Hamilton from Richard Hunewell, 24 May 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir
            Boston May 24th. 1799—
          
          Yours of the date of April 10th. 13th. 15th. 17th. & 23d., have come to hand, after a long passage occation’d by the breaking up of the   Kennabic River & irregularity in the carriage of the mail—
          Yesterday the Officers of my Regiment met in this town agreeable to notice, & made choice of Lieut. William Swan for Paymaster, who I think is well qualified for the Office—Lieut. Samuel P. Fay,  I am induced from the character of the man to recommend for Adjutant, & Lieut. Charles Cutler for Quarter master in my  Regiment—
          Inclosed is a list of the Officers commanding Districts & Sub districts, the places of rendezvous for districts & Sub districts, & the towns which compose each District & Subdistrict—
          In answer to yours of the 15th. April it appears to me that the most eligible  mode would be to have the cloathing sent to the Commanding Officer of Districts, to be by them distributed according to their discretion; I should think it proper to have the clothing distributed to each sub district, for the purpose of encouraging the Recruits, were not my sub districts so much dispersed & at so great a distance  from the several district rendezvouses, but considering the situation of  things, I think that the Officers of Districts might very properly be vested with discretionary powers—
          I wish very much to hear of your determination of the place for my Regimental rendezvous, the more I consider the subject, the more I am persuaded that Portland will be  the most eligible situation—I have in conjunction with Colo. Rice, & by the request of the parties consented to have an exchange of Captains Brown & Draper & their Officers in the manner & for the reasons which Colo. Rice states in his letter of this date—
          I see in the Acts of Congress reference is had to the articles of War,  in what mode we are to be furnished with them, as well as the different Acts of Congress, & Orderly Books for the Regiment, I am unacquainted with;  but it appears to me necessary that each Field Officer & Captain ought to be furnish’d with them—I am of opinion that some alteration ought to take place in the rank of the company Officers: but this subject I will leave to a future communication, after I have consulted with my Majors—I have received some applications for recommendations for Chaplain and Surgeons to my Regiment, how they are to be appointed I don’t know, but should wish to be informd—We are now ready for the recruiting Service, excepting Money & Cloathing, as soon as those essential articles arrive we shall commence it, in the mean time I shall remain at Boston waiting for your Orders to repair to my Regimental rendezvous—
          I do not  see in the recruiting regulation any provision for shelter for the soldiers, whether they are to be in Barracks, Tents, or Billetted out—if the two former; it appears to me, the sooner an arrangement is made for the providing them for   my Regiment the better—if the latter the Officers will probably be allowed billetting money—my officers are    anxious to know the mode to be persued in that particular—
          I am with great respect Sir Your Most Obedt. Sert
          
            Richard Hunewell
          
          Alexr. Hamilton Esqr. Major General & Inspector Genl. of the Army of the United States New York
        